Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-24 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 13-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US Patent Application Publication 2020/0020278).
Regarding independent claim 1, Lee discloses a display driver (figure 1 reference data-sensing driver 130), adapted for driving a display panel (figure 1 reference display panel 110) and sensing an electrical characteristic of the display panel (abstract and figure 1 reference data-sensing driver 130 comprising a plurality of data sensing circuits DSC1-DSCM wherein figure 4 depicts data-sensing circuit 130k connected with the k-th pixel circuit PCk of the display panel 110 for sensing degradation of the display as described in paragraph [0002]), wherein the display driver comprises: 
a first amplifier circuit (figure 4 reference amplifier A), coupled to the display panel (figure 4 reference amplifier A connected indirectly to the display panel 110 pixel circuit PC via plurality of switches), wherein the first amplifier circuit comprises: 
a first operational amplifier (figure 4 reference amplifier A), coupled to the display panel through a first driving line (figures 1 and 4 reference data line DL) and a first sensing line (figures 1 and 4 reference sensing line SSL) (Figure 4 reference negative input terminal of amplifier A directly connected to node N3 of switches SW1 and SW2 respectively connected to driving line DL and sensing line SSL (paragraph [0116] describes to turn on SW1 to apply Vdata to the data line DL and paragraphs [0152]-[0154] describes to turn on SW2 to reset). Please note additional connections such as: positive input terminal of amplifier A directly connected to Vdata/Vref2 output via MUX as described in paragraphs [0099]-[0100] to be respectively applied to the positive input terminal in the emission period and sensing period, and third selector 133 to selectively connect the sensing line SSL to node N4 which electrically connected to the amplifier A via SW3 and/or SW4.); 
a first driving circuit (figure 1 reference DAC), coupled to the first operational amplifier (Figure 4 reference positive input terminal of amplifier A directly connected to Vdata/Vref2 output via MUX and DAC as described in paragraphs [0099]-[0100]), and configured to provide a first driving signal to the display panel through the first operational amplifier and the first driving line during a driving period (Paragraphs [0099]-[0100] describes Vdata to be respectively applied to the positive input terminal of amplifier A during the emission period. Paragraph [0116] describes the data-sensing circuit 130 outputs the data voltage Vdata to the data line DL, of the display panel, via SW1 being turned on); and 
figure 4 reference third selector 133), coupled to the first operational amplifier (figure 4 reference 133 coupled to amplifier A via N5 and N6), and configured to receive a first sensing signal from the display panel through the first operational amplifier and the first sensing line during a first sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSL, which is from the display panel, to be stored on C1). 
Regarding claim 2, Lee discloses the display driver according to the claim 1, wherein a first input terminal (figure 4 reference positive input terminal of amplifier A) of the first operational amplifier is coupled to the first driving circuit (figure 1 reference DAC) (Figure 4 reference positive input terminal of amplifier A directly connected to Vdata/Vref2 output via DAC as described in paragraphs [0099]-[0100]), a second input terminal (figure 4 reference negative input terminal of amplifier A) of the first operational amplifier is coupled to the display panel through the first sensing line (figure 4 reference second/negative input terminal of amplifier A connected to sensing line SSL via SW2), and an output terminal of the first operational amplifier is coupled to the first sensing circuit (figure 4 reference output of amplifier A directly connected with SW3 enabling an electrical connection to sensing circuit/third selector 133 via N4, SW7 and N6) and coupled to the display panel through the first driving line (figure 4 reference output of amplifier A directly connected with SW3 enabling an electrical connection to driving line DL via N4, SW4 or CFB, N3 and SW1). 
Regarding claim 3, Lee discloses the display driver according to the claim 2, wherein the first amplifier circuit further comprises: 
a first switch (figure 4 reference multiplexer MUX), coupled between the first driving circuit and the first input terminal of the first operational amplifier (Figure 4 reference multiplexer MUX, which inherently comprises at least one switch per input signal (in this case two, one for Vdata from DAC and another for Vref), coupled between first/positive input terminal of amplifier A and driving circuit DAC.); 
a second switch (figure 4 reference SW4), coupled between the second input terminal and the output terminal of the first operational amplifier (figure 4 reference SW4 coupled between second/negative input terminal and output terminal of amplifier A); 
a third switch (figure 4 reference SW1), coupled between the output terminal of the first operational amplifier and the first driving line (figure 4 reference SW1 coupled between output terminal of amplifier A and driving line DL); 
a fourth switch (figure 4 reference SW7), coupled between the first sensing circuit and the output terminal of the first operational amplifier (figure 4 reference SW7 coupled between output terminal of amplifier A and first sensing circuit/third selector 133); 
a fifth switch (figure 4 reference SW2), coupled between the second input terminal and the first sensing line (figure 4 reference SW2 coupled between second/negative input terminal of amplifier A and sensing line SSL); and 
a first capacitor (figure 4 reference CFB), coupled between the second input terminal and the output terminal of the first operational amplifier (figure 4 reference CFB coupled between output terminal and second/negative input terminal of the amplifier A). 
Regarding claim 4, Lee discloses the display driver according to the claim 3, wherein during the driving period, the first switch (figure 4 reference multiplexer MUX), the second switch (SW4) and the third switch (SW1) are turned on (figure 5 reference emission/driving period wherein MUX outputs Vdata to first/positive input terminal while SW1 and SW4 are turned on), and the fourth switch (SW7) and the fifth switch (SW2) are turned off (figure 5 reference SW7 and SW2 turned off), so that the first operational paragraphs [0113]-[0119] describes the data sensing circuit 130 to output driving signal Vdata to the display panel 110 via data line DL). 
Regarding claim 5, Lee discloses the display driver according to the claim 4, wherein first amplifier circuit further comprises: 
a sixth switch (figure 4 reference SW5), coupled between a first reference voltage and the first sensing line (figure 4 reference SW5 coupled between first reference voltage Vref1 and sensing line SSL), wherein the sixth switch is turned on during the driving period (Figure 6 reference SW6 turned on during the sense initialization period. The sense initialization period is considered part of the claimed display period.).
Regarding claim 6, Lee discloses the display driver according to the claim 3, wherein during the first sensing period, the first switch (figure 4 reference multiplexer MUX), the second switch (SW4) and the third switch (SW1) are turned off (figure 9B reference SW4 and SW1 turned off and VREF2 output to positive input terminal of amplifier A (MUX for Vdata is turned off)), and the fourth switch (SW7) and the fifth switch (SW2) are turned on (figure 9B reference SW7 and SW2 turned on), so that the first operational amplifier and the first capacitor are operated as a current integrator and provide the first sensing signal to the first sensing circuit (figure 9B reference current sensing/current sampling and hold utilizing first capacitor CFB described in paragraphs [0156]-[0162]  to integrate the sensing current and output through the output terminal of amplifier A to node N6 of the interpreted first sensing circuit 133 and C1 (which may additionally be considered part of the first sensing circuit)). 
Regarding claim 7, Lee discloses the display driver according to the claim 6, wherein first amplifier circuit further comprises: 
figure 4 reference multiplexer MUX), coupled between a second reference voltage and the first input terminal of the first operational amplifier  (Figure 4 reference multiplexer MUX, which inherently comprises at least one switch per input signal (in this case two, one for Vdata from DAC and another for Vref), coupled between first/positive input terminal of amplifier A and driving circuit DAC.), wherein the seventh switch is turned on during the first sensing period (figure 9B reference current sensing/current sampling and hold period wherein MUX switch is turned on enabling Vref2 output as described in paragraph [0157]).
Regarding claim 8, Lee discloses the display driver according to the claim 3, wherein first amplifier circuit further comprises: 
an eighth switch (figure 4 reference SW8), coupled between a third reference voltage and the output terminal of the first operational amplifier (figure 4 reference one end of SW8 connected with ground via C1 and the other end of SW8 connected with output terminal of amplifier A via SW7), wherein the eighth switch is turned off during the driving period (figures 5-6 reference display period (comprising emission and sense initialization periods) wherein SW8 is turned off), and the eighth switch is turned on during the first sensing period (figure 9b reference current sensing period wherein SW8 is turned on).
Regarding claim 9, Lee discloses the display driver according to the claim 1, wherein the first amplifier circuit (figure 1 depicts details of data sensing driver 130 comprising a plurality of data sensing circuits DSC1 through DSCm such that DSC1 may be interpreted as the first amplifier circuit detailed in figure 4) is coupled to a first pixel of the display panel through the first sensing line and the first driving line (Figure 1 reference DL1 and SSL1 coupled to DSC1 as depicted in figure 4 such that amplifier circuit (130k) connects to pixel circuit PCk (of the mth data line DLm and mth sense line SSLm)), and the display driver further comprises: 
a second amplifier circuit (figure 1 reference DSC2), coupled to a second pixel of the display panel (figure 1 reference DSC2 coupled with second data line DL2 and second sense line SSL2 of a pixel in the second column defined by DL2 and SSL2, figure 4 depicts each data sense circuit DSC to respectively connect to pixel PCk), wherein the second amplifier circuit comprises: 
a second operational amplifier (figure 4 reference amplifier A (of DSC2)), coupled to the second pixel of the display panel through a second driving line (figures 1 and 4 reference display panel 110 comprising data line DLm where m=2 of pixel circuit PCk where k=2); and 
a second driving circuit (figure 1 reference DAC (of DSC2)), coupled to the second operational amplifier (Figure 4 reference positive input terminal of amplifier A directly connected to Vdata/Vref2 output via MUX and DAC as described in paragraphs [0099]-[0100]), and configured to provide a second driving signal to the second pixel of the display panel through the second operational amplifier and the second driving line during the driving period (Paragraphs [0099]-[0100] describes Vdata to be respectively applied to the positive input terminal of amplifier A during the emission period. Paragraph [0116] describes the data-sensing circuit 130 outputs the data voltage Vdata to the data line DLm (m=2), of the display panel, via SW1 being turned on), 
wherein the first driving circuit is configured to provide the first driving signal to the first pixel of the display panel through the first operational amplifier and the first driving line during the driving period (Paragraphs [0099]-[0100] describes Vdata to be respectively applied to the positive input terminal of amplifier A during the emission period. Paragraph [0116] describes the data-sensing circuit 130 outputs the data voltage Vdata to the data line DLm (m=1), of the display panel, via SW1 being turned on). 
Regarding independent claim 13, Lee discloses a display driving method (figures 5-10D depicting a driving method), adapted to a display driver (figure 1 reference data-sensing driver 130), wherein the display driver comprises a first amplifier circuit (figure 4 reference amplifier A) coupled to the display panel (figure 4 reference amplifier A connected indirectly to the display panel 110 pixel circuit PC via plurality of switches) through a first driving line (figures 1 and 4 reference data line DL) and a first sensing line (figures 1 and 4 reference sensing line SSL) (Figure 4 reference negative input terminal of amplifier A directly connected to node N3 of switches SW1 and SW2 respectively connected to driving line DL and sensing line SSL (paragraph [0116] describes to turn on SW1 to apply Vdata to the data line DL and paragraphs [0152]-[0154] describes to turn on SW2 to reset). Please note additional connections such as: positive input terminal of amplifier A directly connected to Vdata/Vref2 output via MUX as described in paragraphs [0099]-[0100] to be respectively applied to the positive input terminal in the emission period and sensing period, and third selector 133 to selectively connect the sensing line SSL to node N4 which electrically connected to the amplifier A via SW3 and/or SW4.), and the first amplifier circuit comprises a first driving circuit (figure 1 reference DAC), a first sensing circuit (figure 4 reference third selector 133) and a first operational amplifier (figure 4 reference amplifier A), wherein the display driving method comprises: 
providing, by the first driving circuit, a first driving signal to the display panel through the first operational amplifier and the first driving line during a driving period (Paragraphs [0099]-[0100] describes Vdata to be respectively applied to the positive input terminal of amplifier A during the emission period. Paragraph [0116] describes the data-sensing circuit 130 outputs the data voltage Vdata to the data line DL, of the display panel, via SW1 being turned on); and receiving, by the first sensing circuit, a first sensing signal from the display panel through the first operational amplifier and the first sensing line during a first sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSL, which is from the display panel, to be stored on C1). 
Regarding claim 14, Lee discloses the display driving method according to the claim 13, wherein a first input terminal (figure 4 reference positive input terminal of amplifier A) of the first operational amplifier is coupled to the first driving circuit (figure 1 reference DAC) (Figure 4 reference positive input terminal of amplifier A directly connected to Vdata/Vref2 output via DAC as described in paragraphs [0099]-[0100]), a second input terminal (figure 4 reference negative input terminal of amplifier A) of the first operational amplifier is coupled to the display panel through the first sensing line (figure 4 reference second/negative input terminal of amplifier A connected to sensing line SSL via SW2), and an output terminal of the first operational amplifier is coupled to the first sensing circuit (figure 4 reference output of amplifier A directly connected with SW3 enabling an electrical connection to sensing circuit/third selector 133 via N4, SW7 and N6) and coupled to the display panel through the first driving line (figure 4 reference output of amplifier A directly connected with SW3 enabling an electrical connection to driving line DL via N4, SW4 or CFB, N3 and SW1). 
Regarding claim 15, Lee discloses the display driving method according to the claim 14, wherein the first amplifier circuit further comprises a first switch (figure 4 reference multiplexer MUX) coupled between the first driving circuit and a first input terminal of the first operational amplifier (Figure 4 reference multiplexer MUX, which inherently comprises at least one switch per input signal (in this case two, one for Vdata from DAC and another for Vref), coupled between first/positive input terminal of amplifier A and driving circuit DAC.), a second switch (figure 4 reference SW4) coupled between a second input terminal and the output terminal of the first operational amplifier (figure 4 reference SW4 coupled between second/negative input terminal and output terminal of amplifier A), a third switch (figure 4 reference SW1) coupled between an output terminal of the first operational amplifier and the first driving line (figure 4 reference SW1 coupled between output terminal of amplifier A and driving line DL), a fourth switch (figure 4 reference SW7) coupled between the first sensing circuit and the output terminal of the first operational amplifier (figure 4 reference SW7 coupled between output terminal of amplifier A and first sensing circuit/third selector 133), a fifth switch (figure 4 reference SW2) coupled between the second input terminal and the first sensing line (figure 4 reference SW2 coupled between second/negative input terminal of amplifier A and sensing line SSL), and a first capacitor (figure 4 reference CFB) coupled between the second input terminal and the output terminal of the first operational amplifier (figure 4 reference CFB coupled between output terminal and second/negative input terminal of the amplifier A). 
Regarding claim 16, Lee discloses the display driving method according to the claim 15, wherein the step of providing, by the first driving circuit, the first driving signal to the display panel through the first operational amplifier and the first driving line during the driving period comprises: 
during the driving period, turning on the first switch, the second switch and the third switch (figure 5 reference emission/driving period wherein first switch MUX outputs Vdata to first/positive input terminal while third switch SW1 and second switch SW4 are turned on), and turning off the fourth switch and the fifth switch (figure 5 reference fourth switch SW7 and fifth switch SW2 turned off), wherein the first operational amplifier is operated as a voltage follower and provides the first driving signal to the display panel (paragraphs [0113]-[0119] describes the data sensing circuit 130 to output driving signal Vdata to the display panel 110 via data line DL).. 
Regarding claim 17, Lee discloses the display driving method according to the claim 16, wherein first amplifier circuit further comprises a sixth switch (figure 4 reference SW5) coupled between a first reference voltage and the first sensing line (figure 4 reference SW5 coupled between first reference voltage Vref1 and sensing line SSL), and the sixth switch is turned on during the driving period (Figure 6 reference SW6 turned on during the sense initialization period. The sense initialization period is considered part of the claimed display period.).
Regarding claim 18, Lee discloses the display driving method according to the claim 15, wherein the step of receiving, by the first sensing circuit, the first sensing signal from the display panel through the first operational amplifier and the first sensing line during the first sensing period comprises: 
during the first sensing period, turning off the first switch, the second switch and the third switch (figure 9B reference second switch SW4 and third switch SW1 turned off and VREF2 output to positive input terminal of amplifier A (first switch MUX for Vdata is turned off)), and turning on the fourth switch and the fifth switch (figure 9B reference fourth switch SW7 and fifth switch SW2 turned on), wherein the first operational amplifier and the first capacitor are operated as a current integrator and provide the first sensing signal to the first sensing circuit (figure 9B reference current sensing/current sampling and hold utilizing first capacitor CFB described in paragraphs [0156]-[0162]  to integrate the sensing current and output through the output terminal of amplifier A to node N6 of the interpreted first sensing circuit 133 and C1 (which may additionally be considered part of the first sensing circuit)). 
Regarding claim 19, Lee discloses the display driving method according to the claim 18, wherein first amplifier circuit further comprises a seventh switch (figure 4 reference multiplexer MUX) coupled between a second reference voltage and the first input terminal of the first operational amplifier (Figure 4 reference multiplexer MUX, which inherently comprises at least one switch per input signal (in this case two, one for Vdata from DAC and another for Vref), coupled between first/positive input terminal of amplifier A and driving circuit DAC.), and the seventh switch is turned on during the first sensing period (figure 9B reference current sensing/current sampling and hold period wherein MUX switch is turned on enabling Vref2 output as described in paragraph [0157]).
Regarding claim 20, Lee discloses the display driving method according to the claim 15, wherein first amplifier circuit further comprises an eighth switch (figure 4 reference SW8) coupled between a third reference voltage and the output terminal of the first operational amplifier (figure 4 reference one end of SW8 connected with ground via C1 and the other end of SW8 connected with output terminal of amplifier A via SW7), wherein the eighth switch is turned off during the driving period (figures 5-6 reference display period (comprising emission and sense initialization periods) wherein SW8 is turned off), and the eighth switch is turned on during the first sensing period (figure 9b reference current sensing period wherein SW8 is turned on).
Regarding claim 21, Lee discloses the display driving method according to the claim 13, wherein the first amplifier circuit (figure 1 depicts details of data sensing driver 130 comprising a plurality of data sensing circuits DSC1 through DSCm such that DSC1 may be interpreted as the first amplifier circuit detailed in figure 4) is coupled to a first pixel Figure 1 reference DL1 and SSL1 coupled to DSC1 as depicted in figure 4 such that amplifier circuit (130k) connects to pixel circuit PCk (of the mth data line DLm and mth sense line SSLm)), and the display driver further comprises a second amplifier circuit (figure 1 reference DSC2) coupled to a second pixel of the display panel by a second driving line (figure 1 reference DSC2 coupled with second data line DL2 and second sense line SSL2 of a pixel in the second column defined by DL2 and SSL2, figure 4 depicts each data sense circuit DSC to respectively connect to pixel PCk), wherein the second amplifier circuit comprises a second driving circuit (figure 1 reference DAC (of DSC2)), a second sensing circuit (figure 4 reference third selector 133 (of DSC2)) and a second operational amplifier (figure 4 reference amplifier A (of DSC2)), wherein the step of providing, by the first driving circuit, the first driving signal to the display panel through the first operational amplifier and the first driving line during the driving period comprises: 
providing, by the first driving circuit, the first driving signal to the first pixel of the display panel through the first operational amplifier and the first driving line during the driving period Paragraphs [0099]-[0100] describes Vdata to be respectively applied to the positive input terminal of amplifier A during the emission period. Paragraph [0116] describes the data-sensing circuit 130 outputs the data voltage Vdata to the data line DLm (m=1), of the display panel, via SW1 being turned on); and 
providing, by the second driving circuit, a second driving signal to the second pixel of the display panel through the second operational amplifier and the second driving line during the driving period Paragraphs [0099]-[0100] describes Vdata to be respectively applied to the positive input terminal of amplifier A during the emission period. Paragraph [0116] describes the data-sensing circuit 130 outputs the data voltage Vdata to the data line DLm (m=2), of the display panel, via SW1 being turned on). 

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US Patent Application Publication 2020/0058252), herein after referred to as Kim.
Regarding claim 10, Lee discloses the display driver according to the claim 9, wherein a second sensing line (figures 1 and 4 reference second sensing line SLL2) is coupled to the second pixel of the display panel (figure 1 reference pixel circuit connected with SSL2 depicted in figure 4 such that pixel circuit PCk is k=2), and [ ], 
wherein the second driving circuit (figure 1 reference DSC2) of the second amplifier circuit is further configured to provide the second driving signal to the second pixel of the display panel through the second operational amplifier and the second driving line during the first sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSLm (m=2), which is from the display panel, to be stored on C1), and the first sensing circuit of the first amplifier circuit is configured to receive the first sensing signal from the first pixel of the display panel through the first operational amplifier and first sensing line during the first sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSLm (m=2), which is from the display panel, to be stored on C1). 
Lee does not specifically disclose the first sensing line is coupled to the second sensing line or the first sensing circuit of the first amplifier circuit is configured to receive the first sensing signal from the second pixel of the display panel through the first operational amplifier and the second sensing line during the first sensing period.
Kim discloses the first sensing line is coupled to the second sensing line (figure 10A reference adjacent pixel circuits 101 and 102 with a first and second sensing line (output from M3 respective pixels 101 and 102) is coupled together ML1) and the first sensing circuit (figure 10A reference 550) [ ] is configured to receive the first sensing signal from the second pixel of the display panel [ ] and the second sensing line during the first sensing period (figure 10A reference first and second sensing line coupled together to form sensing line ML1 in which first sensing signal (isen) and second sensing signal (Icmp) are both output simultaneously during the first pixel 101 sensing, paragraph [0108]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lee’s first and second sensing line with the known technique of being coupled together such that the first sensing circuit of the first amplifier circuit is configured to receive the first sensing signal from the second pixel of the display panel through the first operational amplifier and the second sensing line during the first sensing period yielding the predictable results of obtaining degradation information regarding a monitoring paragraphs [0097]-[0099] and [0110]).
Regarding claim 11, Lee discloses the display driver according to the claim 9, wherein the second operational amplifier is coupled to the second pixel of the display panel further through a second sensing line (figure 1 reference pixel circuit connected with second sensing line SSL2 depicted in figure 4 such that pixel circuit PCk is k=2), and the first sensing line is coupled to the second sensing line, wherein the second amplifier circuit further comprises: 
a second sensing circuit (figure 4 reference third selector 133), coupled to the second operational amplifier, and configured to receive a second sensing signal from the second pixel of the display panel through the second operational amplifier and the second sensing line during a second sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSLm (m=2), which is from the display panel, to be stored on C1). 
Lee does not specifically disclose the second sensing circuit configured to receive a second sensing signal from the first pixel of the display panel through the second operational amplifier and the first sensing line during a second sensing period.
Kim discloses a sensing circuit configured to receive a second sensing signal from the first pixel of the display panel [ ] and the first sensing line during a second sensing period (figure 10A reference first and second sensing line coupled together to form sensing line ML1 in which first sensing signal (isen) and second sensing signal (Icmp) are both output simultaneously during the first pixel 101 sensing, paragraph [0108]).
paragraphs [0097]-[0099] and [0110]).
Regarding claim 12, Lee and Kim discloses the display driver according to the claim 11, wherein the first driving circuit is further configured to provide the first driving signal to the first pixel of the display panel through the first operational amplifier and the first driving line during the second sensing period (Kim: figure 11A reference first and second pixels on S810, first current sensed from first pixel S820-S830 (claimed second pixel sensing period), second pixel outputs compensation current S850. Paragraphs [0033]-[0035] describes adjusting the data signal DTA based on the sensed signal SEN. Lee: figure 5 reference emission/driving period wherein the operational amplifier comprised within circuit 130 is utilized to provide the driving signal (related to adjusted DTA of Kim in combination) to the pixel.).
Regarding claim 22, Lee discloses the display driving method according to the claim 21, wherein a second sensing line (figures 1 and 4 reference second sensing line SLL2) is coupled to the second pixel of the display panel (figure 1 reference pixel circuit connected with SSL2 depicted in figure 4 such that pixel circuit PCk is k=2), and [ ], and the step of receiving, by the first sensing circuit, the first sensing signal from the display panel through the first operational amplifier and the first sensing line during the first sensing period comprises: 
figure 1 reference DSC2), the second driving signal to the second pixel of the display panel through the second operational amplifier and the second driving line during the first sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSLm (m=2), which is from the display panel, to be stored on C1); and
 receiving, by the first sensing circuit, the first sensing signal from the first pixel of the display panel through the first operational amplifier and the first sensing line during the first sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSLm (m=2), which is from the display panel, to be stored on C1). 
Lee does not specifically disclose the first sensing line is coupled to the second sensing line or the first sensing circuit of the first amplifier circuit is 
Kim discloses the first sensing line is coupled to the second sensing line (figure 10A reference adjacent pixel circuits 101 and 102 with a first and second sensing line (output from M3 respective pixels 101 and 102) is coupled together ML1) and the first sensing circuit (figure 10A reference 550) [ ] is configured to receive the first sensing signal from the second pixel of the display panel [ ] and the second sensing line during the first sensing period (figure 10A reference first and second sensing line coupled together to form sensing line ML1 in which first sensing signal (isen) and second sensing signal (Icmp) are both output simultaneously during the first pixel 101 sensing, paragraph [0108]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lee’s first and second sensing line with the known technique of being coupled together such that the first sensing circuit of the first amplifier circuit is configured to receive the first sensing signal from the second pixel of the display panel through the first operational amplifier and the second sensing line during the first sensing period yielding the predictable results of obtaining degradation information regarding a monitoring current subtracted from the leakage current as disclosed by Kim (paragraphs [0097]-[0099] and [0110]).
Regarding claim 23, Lee discloses the display driving method according to the claim 21, wherein the second operational amplifier is coupled to the second pixel of the display panel further through a second sensing line (figure 1 reference pixel circuit connected with second sensing line SSL2 depicted in figure 4 such that pixel circuit PCk is k=2), and the first sensing line is coupled to the second sensing line, and the second amplifier circuit further comprises a second sensing circuit (figure 4 reference third selector 133), wherein the display driving method further comprising: 
receiving, by a second sensing circuit, a second sensing signal from the second pixel of the display panel through the second operational amplifier and the second sensing line during a second sensing period (paragraphs [0129]-[0135] describes turning on SW6, of third selector 133, to receive sensing voltage (signal) via sensing line SSLm (m=2), which is from the display panel, to be stored on C1). 
Lee does not specifically disclose the second sensing circuit configured to receive a second sensing signal from the first pixel of the display panel through the second operational amplifier and the first sensing line during a second sensing period.
Kim discloses a sensing circuit configured to receive a second sensing signal from the first pixel of the display panel [ ] and the first sensing line during a second sensing period (figure 10A reference first and second sensing line coupled together to form sensing line ML1 in which first sensing signal (isen) and second sensing signal (Icmp) are both output simultaneously during the first pixel 101 sensing, paragraph [0108]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Lee’s second sensing circuit with the known technique of receiving a second sensing signal from the first pixel of the display panel through the second operational amplifier and the first sensing line during a second sensing period yielding the predictable results of obtaining degradation information regarding a monitoring current subtracted from the leakage current as disclosed by Kim (paragraphs [0097]-[0099] and [0110]).
Regarding claim 24, Lee and Kim discloses the display driving method according to the claim 23, wherein the display driving method further comprising: 
providing, by the first driving circuit, the first driving signal to the first pixel of the display panel through the first operational amplifier and the first driving line during the second sensing period (Kim: figure 11A reference first and second pixels on S810, first current sensed from first pixel S820-S830 (claimed second pixel sensing period), second pixel outputs compensation current S850. Paragraphs [0033]-[0035] describes adjusting the data signal DTA based on the sensed signal SEN. Lee: figure 5 reference emission/driving period wherein the operational amplifier comprised within circuit 130 is utilized to provide the driving signal (related to adjusted DTA of Kim in combination) to the pixel.). 

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622